formatting that EDGAR will accept, it is impossible to include a "hard page break" that you can do with MS Word, for instance. A web page is like one long continuous page. All you can do is insert horizontal lines to denote "page breaks." (Different browsers do different things with this one giant long page, depending on how Internet users configure their browsers.) The only way to make a "hard break" between the proxy statement and ballot card/VIF is to file a separate filing on EDGAR, and make a separate webpage on votepal.
